DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 9 October 2019.
Claims 1-13 are currently pending and being examined. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: The specification has several errors in regards to what figures certain parts are in. For 
Specification page 13 l. 27 recites “the gas supply duct 2”, though 2 was previously introduced as the product supply duct. 
Specification page 13 l. 31 “a plurality of gas guiding grooves 50 (see FIGURE 1) that extend in the axial direction y.”  Gas guiding groove 50 is not shown in ANY of the figures. 
These are just a few examples of errors within the Specification, Applicant should closely review the Specification for additional errors and make corrections. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show gas guiding groove 50 and fin seal 76. The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing element, transitional wall part, and outer circumferential wall part must be shown or the feature(s) canceled from the claim(s). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Figures 12-15 are objected to because they are grayscale drawings that are difficult to read. “Black and white drawings are normally required in utility patent applications. India ink, or its equivalent that secures solid black lines, must be used for drawings.” MPEP §608.02(VII)(A). Applicant should replace the drawings with black and white draws with solid black lines. 

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 l. 5 recites “outer wall” should read “the outer wall”. 
Claim 1 l. 34 recites “exhaust inlet portion” should read “the exhaust inlet portion”, this also needs fixed in claims 5, 6, 8, and 15. 

Claim 3 l. 3 recites “a formed packaging tube” should read “the formed packaging tube”.
Claim 13 l. 9 recites “pre-sterilization medium flow” should read “the pre-sterilization medium flow”. 
Claim 14 l. 3 recites “a formed packaging tube” should read “the formed packaging tube”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 l. 34-35 and Claim 10 l. 10 recites “its one or more interior spaces”, the use of “its” is indefinite. Examiner will interpret as “the one or more interior spaces”. 
Claim 13 l. 3 recites “its docking position”, the use of “its” is indefinite. Examiner will interpret as “the docking position”. 

Claim 13 l. 11 recites “its inactive position”, the use of “its” is indefinite. Examiner will interpret as “the inactive position”. 
Claim 15 l. 2 recites “its docking position towards its inactive position, has its gripper”, the use of “its” is indefinite. Examiner will interpret as “the”. 
Claim 15 l. 3 recites “formed packaging tube along with it over the product outlet portion”, what is “it”? Examiner will interpret as “the gripper”. 

Allowable Subject Matter
Claims 1-13 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record that comes closest to teaching the limitations is Lemke (US 5,335,479) which teaches a collector cup that encloses the product outlet portion to collect and drain away pre-sterilization media, but fails to teach the collector cup designed to enclose at least one of the sterilization medium outlet portion and the exhaust inlet portion. Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731